
	

113 SRES 548 ATS: Designating November 29, 2014, as “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Ms. Cantwell (for herself, Mr. Risch, Mr. Whitehouse, Mr. Rubio, Mrs. Hagan, Mrs. Shaheen, Mr. Levin, Mr. Portman, Mr. Pryor, Mr. King, Ms. Hirono, Mr. Udall of New Mexico, Mr. Carper, Mr. Barrasso, Mr. Murphy, Mr. Bennet, Mr. Warner, Mr. Kirk, Mr. Begich, Mr. Crapo, Mrs. Murray, Mr. Coons, Mr. Menendez, Mr. Schatz, Mr. Johnson of South Dakota, Mr. Roberts, Mr. Tester, Ms. Ayotte, Mr. Udall of Colorado, Mr. Enzi, Mr. Manchin, Mr. Boozman, Mrs. Boxer, Mr. Johnson of Wisconsin, Mr. Hoeven, Ms. Landrieu, Mr. Hatch, Mr. Isakson, Ms. Klobuchar, Mr. Donnelly, Mr. Chambliss, Mrs. Fischer, Mr. Scott, Mr. Thune, Ms. Heitkamp, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 29, 2014, as Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.
	
	
		Whereas there are 28,200,000 small businesses in the United States;Whereas small businesses represent 99.7 percent of all businesses with employees in the United
			 States;Whereas small businesses employ over 48 percent of the employees in the private sector in the
			 United States;Whereas small businesses pay over 42 percent of the total payroll of the employees in the private
			 sector in the United States;Whereas small businesses constitute 98 percent of firms exporting goods;Whereas small businesses are responsible for more than 46 percent of private sector output;Whereas small businesses generated 63 percent of net new jobs created from 1993 through 2013;Whereas 87 percent of consumers in the United States agree that the success of small businesses is
			 critical to the overall economic health of the United States;Whereas 89 percent of consumers in the United States agree that small businesses contribute
			 positively to local communities by supplying jobs and generating tax
			 revenue;Whereas 93 percent of consumers in the United States agree that it is important to support the
			 small businesses in their communities; andWhereas November 29, 2014,  is an appropriate day to designate as Small Business Saturday: Now, therefore, be it
		
	
		That the Senate—
			(1)designates November 29, 2014, as Small Business Saturday; and(2)supports efforts—(A)to encourage consumers to shop locally; and(B)to increase awareness of the value of locally owned small businesses and the impact of locally
			 owned small businesses on the economy of the United States.
				
